C. Allen, J.
There was no memorandum signed by the defendant, “ or by some person thereunto by him lawfully authorized,” as required by the statute of frauds. Pub. Sts. a. 78, § 1. Hannaford made no memorandum until after the defendant had contracted to sell the land to another purchaser, and had so informed Hannaford; whereby his authority ceased. Moreover, the contract as made by Hannaford was not expressed in either memorandum. The terms of sale were omitted. If Hannaford was authorized to make, in behalf of the defendant, the contract as testified to by him, he was not authorized to make a memorandum of it which differed in *258respect to the terms of sale. Morton v. Dean, 13 Met. 385. Coddington v. Goddard, 16 Gray, 436, 443, 445. Dodd v. Farlow, 11 Allen, 426. Boardman v. Spooner, 13 Allen, 353. These objections are sufficient to defeat the action, without considering others. Judgment for the defendant.